Citation Nr: 0727474	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-25 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1944 to 
November 1946 and from October 1950 to May 1953.  He died in 
July 2005; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Paul, Minnesota.  The Board granted a motion to 
advance the appellant's case on the docket in July 2007.


FINDINGS OF FACT

1.  The veteran died in July 2005.  His death certificate 
lists his immediate cause of death as natural causes.  
Contributing causes included chronic obstructive pulmonary 
disease, arteriosclerotic heart disease, atrial fibrillation, 
cardiomyopathy, post-traumatic stress disorder (PTSD), and 
dementia.  

2.  The competent evidence of record shows that the veteran's 
PTSD and dementia are related to his active duty service.

3.  The veteran's death is causally related to his period of 
active service.


CONCLUSION OF LAW

Service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 1312, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2006).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death or 
be etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. § 
3.312(c)(1).

The veteran died in July 2005; the primary cause of his death 
was reported on the death certificate as natural causes.  
Contributing causes included chronic obstructive pulmonary 
disease, arteriosclerotic heart disease, atrial fibrillation, 
cardiomyopathy, PTSD, and dementia.  The veteran was not 
service-connected for any of these disabilities at the time 
of his death.  The appellant asserts that the veteran had 
PTSD related to his active service in Korea.  Since PTSD was 
listed as a contributing cause of death, she contends that 
service connection is therefore warranted for the cause of 
the veteran's death.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f) (2006).  
With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.303(d) 
(2006).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

The appellant contends that the veteran was involved in 
combat while serving in Korea.  In support of her claim she 
submitted a March 1952 letter from the veteran to his brother 
detailing life on the front lines.  Also of record are 
written statements submitted by the veteran prior to his 
death regarding an explosion in his foxhole which killed 
another serviceman and the death of a medic who treated him 
in the field.  The Board observes that the veteran's DD-214 
indicates that he was awarded the Combat Infantry Badge 
(CIB).  He is therefore considered a combat veteran, and 
under such circumstances, there is no need to verify any 
specific combat-related stressors.  Id.  

The veteran was not diagnosed with PTSD during his lifetime.  
There is also no evidence that he ever received treatment for 
any psychiatric illnesses, including PTSD.  However, a letter 
submitted by the veteran's primary care physician in June 
2006 indicates that he met the DSM-IV criteria for PTSD.  In 
this regard, Dr. McNamara noted that the veteran was involved 
in life threatening experiences while serving in the Korean 
War.  Moreover, he had recurrent and distressing 
recollections of these events in the form of distressing 
dreams and flashbacks, he tried to avoid activities that 
would possibly stimulate recollections of these traumas, he 
had sleeping difficulties, irritability, problems with 
alcohol (which he used to avoid his feelings), detachment 
from his wife and two daughters, and difficulty with 
concentration.  Dr. McNamara indicated that these symptoms 
lasted for several years and caused the veteran significant 
distress in his social life.

Additionally, the veteran's two daughters, who are nurses, 
submitted a statement in July 2006 detailing behaviors 
observed throughout the veteran's lifetime.  Such symptoms 
included withdrawal and sadness following news stories 
regarding the Gulf War, difficulty sleeping in a tent due to 
the memories it triggered about Korea, flashbacks, difficulty 
discussing war-related topics, and an April 2005 incident 
involving hallucinations, agitation, and a butcher knife, 
where the veteran stated he had to protect himself from the 
Koreans.

Related to this April 2005 incident are multiple medical 
records, including an evaluation by a VA psychiatrist and a 
private neuropsychologist.  These records note that there is 
no family history of psychiatric illness or dementia and that 
the veteran has an older brother who is described as 
"sharp."  Diagnoses provided include dementia of multiple 
etiologies and psychosis, not otherwise specified.  The 
etiologies of the veteran's dementia are not elaborated in 
the record.  

In light of the fact that the veteran was diagnosed with PTSD 
post-mortem and that such diagnosis was made by his primary 
care physician, the Board felt that further medical evidence 
was needed to decide the appellant's claim.  Therefore, in 
July 2007, the Board requested a Veterans Health 
Administration (VHA) opinion from a psychiatrist or 
psychologist regarding whether the evidence of record 
described above supports a finding that the veteran had PTSD 
and/or dementia which was related to his stressful 
experiences in the Korean War.  The reviewing physician was 
also asked to provide an opinion as to the likelihood that 
any PTSD and/or dementia contributed substantially or 
materially to cause death, caused death, or materially 
accelerated death.

Following a careful review of the claims file, particularly 
the various records dated April 2005, the June 2006 letter 
from Dr. McNamara, and the July 2006 letter from the 
veteran's daughters, the VHA psychiatrist offered the 
following opinions.  

He concluded that the evidence of record supported the DSM-IV 
criteria for a diagnosis of PTSD.  Moreover, he indicated 
that literature supports the presence of psychotic symptoms 
in combat veterans suffering PTSD and an association between 
a diagnosis of dementia and recrudescence of PTSD symptoms.  
The reviewing psychiatrist also noted that alcohol is the 
most widely used and well known non-medical remedy for PTSD, 
and that there was evidence in the record that the veteran's 
chronic alcohol abuse was an attempt to self medicate for 
PTSD.  Since heavy alcohol use is a risk factor for dementia, 
the veteran's PTSD may have indirectly contributed to 
dementia via the alcohol mediator.  In light of the above, 
the examiner concluded that it is more likely than not that 
the veteran had PTSD and dementia.

Moreover, the VHA psychiatrist indicated that there was 
support in the medical literature for an association between 
PTSD and accelerated mortality.  Thus, it was his 
professional opinion that is was at least as likely as not 
that PTSD and dementia combined to accelerate death in this 
veteran's case.  

In sum, the competent evidence of record indicates that, at 
the time of his death, the veteran had PTSD and dementia, 
both of which were related to his active service.  Both 
disabilities were listed as contributing causes on his death 
certificate, and a competent psychiatric professional cited 
literature supporting an association between PTSD and 
accelerated mortality and provided an opinion that an 
association was at least a 50/50 probability.  Under such 
circumstances, the Board finds that the evidence is, at the 
very least, in approximate balance, and that in resolving all 
doubt in the appellant's behalf service connection for the 
cause of the veteran's death is warranted.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


